[Schulte Roth & Zabel LLP Letterhead] December 27, 2010 VIA EDGAR Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, D.C. 20549-0508 Re: Advantage Advisers Augusta Fund, L.L.C. Investment Company Act of 1940 File No. 811-07641 Ladies and Gentlemen: On behalf of Advantage Advisers Augusta Fund, L.L.C. (the "Fund"), we are transmitting for filing with the Securities and Exchange Commission, amendment no. 1 to the Fund's Issuer Tender Offer Statement on Schedule TO. Please call me at (212) 756-2763 if you have any questions regarding this filing. Thank you for your assistance regarding this matter. Very truly yours, /s/ John G. Jerow John G. Jerow
